Citation Nr: 1819273	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of right mastoidectomy.

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities.

4.  Entitlement to an rating higher than 10 percent for residual scarring associated with right mastoidectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1960 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from March 2010, December 2013, December 2015, and August 2017 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Board remanded these issues for additional development.  Since then, in the August 2017 decision, the Veteran was awarded a 10 percent rating for scarring related to his right mastoidectomy, effective from April 1985.  The Veteran appealed the initial rating assigned for the scar in October 2017.  It does not appear that action has been taken on that appeal, therefore the Board is REMANDING that issue for appropriate action.  See Manlincon v. West, 12 Vet. App. 119 (1998).
 
In this decision, the Board is granting a 40 percent rating for right ear hearing loss, but also REMANDING this issue for additional development, as new evidence shows an increase in severity since his last VA examination.  The Board is also granting an increased rating for the residuals of mastoidectomy under the criteria pertaining to peripheral vestibular disorders.  His claim for a 10 percent rating due to multiple non-compensated service-connected disabilities must be denied, as discussed in more detail below.  

As mentioned, the issues of entitlement to increased ratings for right ear hearing loss and for scarring associated with right mastoidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of the Veteran's right mastoidectomy manifested with symptoms closely approximating dizziness prior to September 2015, and with dizziness and staggering thereafter.

2.  During the October 2015 VA examination, the Veteran showed an exceptional pattern of hearing loss in the right ear, with Level X hearing acuity.  He also had left ear hearing loss that is disabling for VA purposes, with Level V hearing acuity.

3.  The Veteran has had at least a 10 percent rating for his disabilities for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent rating for the residuals of right mastoidectomy under DC 6209-6204 prior to September 10, 2015, and a 30 percent rating thereafter.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.3, 4.7, 4.27, 4.85, 4.87, DCs 6204, 6209 (2017). 

2.  The criteria are met for a 40 percent rating for right ear hearing loss, effective from October 24, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.400, 3.383, 4.3, 4.7, 4.85, 4.86(a), DC 6100 (2017). 

3.  The criteria are not met for a 10 percent rating for multiple non-compensated service-connected disabilities.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal; that is, the rating may be "staged".  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 




Residuals of mastoidectomy

The Veteran's residuals of right mastoidectomy are rated noncompensably under DC 6209, which pertains to benign neoplasms of the ear, and which directs the evaluator to rate on impairment of function.  38 C.F.R. § 4.87, DC 6209 (2017).

He has asserted that he has had imbalance and vertigo issues since his surgery in service.  His VA treatment records show consultations for vertigo, balance, and gait problems for the entire period on appeal.  In January 2013, it was noted that his vertigo was intermittent, and he was prescribed Antivert.  In August 2015, he asked for a cane to help with balance issues, and it was noted that the prescription for vertigo did not work.  He was issued the cane in September 2015.  In April 2016, he was found to have vestibular hyofunction as a result of the mastoidectomy, and noted to have minor impairment with gait and horizontal head turn and with gait and vertical head turn.  The April 2017 VA examiner opined that it was as likely as not that the Veteran's balance issues were related to his right mastoidectomy.  

Based on this evidence, and in resolving all doubt in his favor, the Board finds that the diagnostic criteria that applies to DC 6204, pertaining to vestibular disorders, most accurately reflects the Veteran's impairment.  Under DC 6204, occasional dizziness warrants a 10 percent rating.  Dizziness and occasional staggering warrants a 30 percent rating.  38 C.F.R. § 4.87 (2017).  The Board finds that a 10 percent rating is warranted until September 10, 2015, for his balance issues, which the Board finds closely approximates dizziness.  On September 10, 2015, he was issued a cane for his balance issues and an unsteady gait.  At that point, the Board finds that a higher 30 percent rating is warranted.  Although the records do not show that he staggered, this criteria most closely approximates the level of his disability, which showed his balance problems requiring a cane.  38 C.F.R. § 4.7 (2017).  The Board notes that his diagnostic code will be hyphenated as DC 6209-6204.  See 38 C.F.R. § 4.27 (2017) (setting forth the explanation for hyphenated diagnostic codes). 

The Board does not find that a higher rating is warranted, as he has not been diagnosed with Meniere's disease, loss of both auricles, or malignant neoplasm of the ear.  38 C.F.R. § 4.87, DCs 6205, 6207, 6208 (2017).  

The Veteran has asserted that he has vertigo, which is rated under DC 6205 for Meniere's disease.  However, the April 2017 VA examiner opined that the Veteran did not have true vertigo, but rather an imbalance condition.  The VA examiner indicated that diagnostic testing for vertigo in the Veteran's treatment records was negative, and that the 2013 notation of vertigo was provisional in nature.  He noted that the prescription Antivert was not renewed, which would be odd if the Veteran had vertigo.  Given this evidence, the Board finds the VA examiner's opinion to outweigh the Veteran's statements regarding vertigo.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Right ear hearing loss

The Veteran asserts that he is entitled to a compensable rating for right ear hearing loss.  He has submitted a January 2018 hearing test that shows an increase in the severity of his hearing loss.  However, the Board finds that his hearing loss was shown to be compensable at the October 2015 VA examination.  Accordingly, the Board is immediately granting a 40 percent rating, but also remanding for whether a higher rating is warranted, as discussed in more detail below and in the REMAND section.

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  
38 C.F.R. § 4.85(e), Table VII (2017); see Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the Veteran has an exception pattern of hearing impairment, such as here, showing puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz at 55 decibels or more.  38 C.F.R. § 4.86(a) (2017).  In that case, Table VIA ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") may be used.  The rater is directed to use either Table VI or VIA, whichever results in a higher rating.  Id.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2017).

Under 38 C.F.R. § 3.383, special consideration is given to paired organs.  The regulation states that hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 C.F.R. § 3.385 (VA definition of hearing loss) in the other ear, will allow for the non-service-connected ear to be treated as service-connected under the provisions pertaining to "paired extremities." 38 C.F.R. § 3.383(a)(3) (2017). 

The Veteran's right ear hearing loss is currently rated noncompensably under DC 6100.  38 C.F.R. §§ 4.85 (2017).    

The October 2015 VA examination contained the following audiometric puretone threshold values in the right ear: 90 dB at 1000 Hz, 105 dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ dB at 4000 Hz.  He had an average threshold value of 101 dB in the right ear.  The results of the Maryland CNC test were 36 percent.  These results correspond to Level X hearing acuity in the right ear under both Tables.  38 C.F.R. § 4.85, Tables VI & VIA (2017).  When combined with Level I acuity under Table VII, this results in a 10 percent rating.  38 C.F.R. §§ 4.85, 4.86 (2017).

The Board notes the Veteran also has left ear hearing loss.  At the October 2015 VA examination, his left ear showed the following audiometric puretone threshold values: 45 dB at 1000 Hz, 60 dB at 2000 Hz, 70 dB at 3000 Hz, and 70 dB at 4000 Hz.  The average threshold value in the left ear was 61 dB.  His Maryland CNC test results were 72 percent.  These results show he has disabling hearing loss for VA purposes in the left ear, with Level V hearing acuity.  When this is combined with Level X acuity under Table VII, a 40 percent rating results.  

Accordingly, a 40 percent rating is warranted for his right ear hearing loss effective from October 24, 2015.  38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2017).  This claim is being remanded for additional development, and will be returned to the Board for further consideration.  Therefore, additional discussion of this claim is unnecessary at this time, to include discussion of other VA examinations.  The Board discussed the VA examination that would result in the highest rating based on the current evidence.

10 percent rating under 38 C.F.R. § 3.324

Regulations provide that when a Veteran has multiple service-connected disabilities and none are compensably rated, a 10 percent rating may be assigned when it is shown that the disabilities clearly interfere with normal employability.  This rating may not be combined with any other.  38 C.F.R. § 3.324 (2017). 

After the Board's March 2017 remand, the RO granted the Veteran a 10 percent rating effective back to April 1985.  His claims that are currently under appeal have not been pending since then.  Therefore, for the entirety of the appellate period, the Veteran has had at least one compensable service-connected disability.  As a result, he is not eligible for a 10 percent rating based on multiple uncompensated disabilities at any time during the appeal period.  This is a legal denial.  38 C.F.R. § 3.324 (2017).



ORDER

A 10 percent rating is granted for residuals of right mastoidectomy under DC 6209-6204 prior to September 10, 2015, and a 30 percent rating is granted thereafter, subject to the law and regulations governing the payment of monetary benefits.

A 40 percent initial rating is granted for right ear hearing loss effective October 24, 2015, subject to the law and regulations governing the payment of monetary benefits.

The claim of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 is denied.


REMAND

As mentioned in the Introduction, in October 2017, the Veteran filed a notice of disagreement (NOD) to the August 2017 decision.  A statement of the case (SOC) has not yet been issued regarding this claim.  See Manlincon v. West, 12 Vet. App. 119 (1998).  

The Veteran submitted evidence of a January 2018 hearing test that shows an increase in his hearing loss severity.  Accordingly, an updated examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a higher rating for scarring related to his right mastoidectomy.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2017).

2.  Contemporaneously with the above, obtain updated VA treatment records, and associate any VA treatment audiograms that are not of record with the claims file.  His VA treatment records show a hearing test in March 2016 that is not in the Veteran's file.

3.  After completion of directive 2, schedule the Veteran for an appropriate examination for a report on the current severity of his right and left ear hearing loss.  A complete hearing test of both ears is to be conducted.  The examiner is also asked to interpret any audiograms of record (including the March 2016 VA hearing test and the January 2018 hearing test submitted by the Veteran) into numerical format.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


